DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on July 25, 2022.  These drawings are accepted.
Allowable Subject Matter
Claims 1-8, 10, 12, and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments are persuasive and the prior rejections have been withdrawn.  It is agreed that the deformable members 26 in Albrecht are not bow-shaped, and it would not be reasonable to change the shape of said members since they are shown and disclosed as being rod/tube shaped so that they fit into groove 32.  It is also agreed that the deformable members 26 in Allen cannot meet the claimed limitation of contacting an interior surface of the pipe.  Allen specifically discloses that the device is placed on the outside of pipe 70, which lies on the seafloor.  Additionally, new claims 23 and 24 contain subject matter that was indicated as being allowable in the prior office action.  Upon further search and consideration, the particularly recited claim limitations are not reasonably taught or suggested by the cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674